       Case 1:20-cv-00240-NONE-SAB Document 43 Filed 06/05/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                        )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER GRANTING PLAINTIFF’S MOTION
13          v.                                          FOR A COPY OF THE THIRD AMENDED
                                                    )   COMPLAINT
14                                                  )
     GAVIN NEWSOM, et.al.,
                                                    )   (ECF No. 42)
15                                                  )
                    Defendants.                     )
16                                                  )

17          Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for a copy of the third amended complaint,

20   filed on June 4, 2020.

21          On March 17, 2020, the Court appointed counsel for the limited purpose of filing a third

22   amended complaint in this action. (ECF No. 31.)

23          On May 15, 2020, counsel filed a third amended complaint. (ECF No. 37.)

24          On May 20, 2020, the Court ordered the third amended complaint to be served on the

25   California Department of Corrections and California State Prison-Corcoran. (ECF No. 38.)

26          In the instant motion, Plaintiff requests a copy of the third amended complaint in order to
27   further litigate this action. (ECF No. 42.)

28          Inasmuch as Plaintiff did not receive a copy of the third amended complaint filed by counsel in

                                                        1
       Case 1:20-cv-00240-NONE-SAB Document 43 Filed 06/05/20 Page 2 of 2



1    this case, the Court will provide Plaintiff a courtesy copy of the complaint. To the extent Plaintiff is

2    seeking to file a motion for summary judgment, Plaintiff is advised that although Rule 56 allows a

3    motion for summary judgment to be filed “at any time,” Rule 56 also allows the court to issue an

4    order, as is just, denying the motion or ordering a continuance for the opposing party to pursue

5    discovery. Fed. R. Civ. P. 56. Here, Defendants are entitled to an opportunity to pursue discovery

6    before responding to a summary judgment motion. Defendants have not yet filed an answer, and a

7    discovery order has not issued. Accordingly, any motion for summary judgment filed prior the filing

8    of an answer and issuance of a discovery order is premature.

9             Based on the foregoing, it is HEREBY ORDERED that:

10            1.       The Clerk of Court shall send Plaintiff a courtesy copy of the third amended complaint

11                     filed in this case on May 15, 2020 (ECF No. 37).

12
13   IT IS SO ORDERED.

14   Dated:        June 5, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
